Title: From Thomas Jefferson to Benjamin Henry Latrobe, 31 October 1806
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                            
                            Washington Oct. 31. 06.
                        
                        I was so extremely sick on both the days you were so kind as to call on me that I had been obliged to desire
                            the porter to recieve nobody, except the Secretaries. I am now well enough to do business & shall be glad to see you
                            whenever it shall be convenient to you to call. in the mean time I will observe that the information you have recieved
                            that I was displeased with the mode of lighting the dome by pannel lights has been a misconception which might well arise
                            from the little I said on the subject. I shall state facts very briefly. the ribbed sky lights of the Halle au blé
                                were coeval with the idea of substituting a dome instead of a
                            cieling. in the progress of the building you often stated it’s difficulties, & I as often recommended a recurrence to
                            the resources of your art which I thought would surmount them: but at length on the representation in your letter of Aug.
                            31. 05. I wrote to you Sep. 8. leaving to yourself to attempt or to abandon the ribbed sky lights according to the
                            judgment you should ultimately form of their practicability. of their beauty the world had already pronounced their
                            verdict in the case of the Halle au blé. some time after this you proposed to me the substitute of pannel lights. I was
                            delighted with the idea, because I believed it would be as beautiful & a more mild mode of lighting, because it would be
                            an original & unique, & I knew that all experience had proved that a skylight of a single pane, bedded in wood, was
                            easily secured from leaking: & as to the sun, we had agreed on the mode of fixing Venetian blinds to be commanded
                            internally. this plan was therefore settled, and as I presumed, every thing was proceeding on it when I went to
                            Monticello, last. there I recieved your letter of Aug. 27 informing me that fearing the glass would not arrive in time you
                            had directed a lanthern light for the center, which we might put on, if we were otherwise disappointed. this was well,
                            because at that time we hoped the room would be ready for the session, & this guarded us against a disappointment from
                            the want of glass. when I returned to Washington I learnt that the lanthern light was ready & was to be immediately put
                            up, that there was not a single preparation for the pannel lights, but on the contrary that the dome was to be solidly
                            sheeted & covered over the whole, & when on examining the roof I saw that the ribs had not been formed with pannels
                            for the lights, & that the inserting of them could not take place hereafter without cutting the ribs, I told mr
                            Lenthall the plan established had been departed from, that it was wrong, & that it must be recurred to, by having the
                            pannels immediately prepared and also that as there was now no hope of the room being ready for the session, the lanthern
                            need not be set up: for it had never been thought of but to prevent a disappointment now certain to take place but at the
                            same time so to finish the circle in the center as that by opening the cover, the lanthern might be put up hereafter
                            should experience of the pannel lights render that desirable. I certainly should not abandon a plan which I believe will
                            constitute one of the important beauties of the building on the hypothesis that it may occasion a dripping by condensed
                            vapour. these sky lights have been in long & general use in private buildings, yet have never occasioned any dripping
                            from this cause. nor would the remedy be difficult. if the experiment succeeds it will be a beauty: if it does not the
                            lanthern can be put up, & the experiment will not have added an half per cent to the cost of the building.   be assured
                            that in the whole of this business I have permitted no sentiment to arise unfriendly to you. I saw a departure from the
                            plan & it was my duty to bring it back to it’s course. I ascribed it more to your absence than any thing else, &
                            regretted the sufferings which kept you away, as much as the effect here. Accept my friendly salutations &
                            assurances of esteem & respect
                        
                            Th: Jefferson
                            
                        
                    